Russell, C. J.
Whenever it appears that the clerk of the trial court has failed to transmit to the Supreme Court, within the time prescribed by law, a bill of exceptions and transcript, and that an attorney for the plaintiff in error has been the cause of the delay, by consent, direc-, tion, or procurement of any kind, the writ of error will be dismissed. Civil Code, §§ 6185, 6186. Budden v. Brooks, 123 Ga. 882 (51 S. E. 727), and cit.; Wilson v. State, 124 Ga. 30 (52 S. E. 81) ; Wheeler v. Crawford, 135 Ga. 148 (69 S. E. 22); Moore v. State, 13 Ga. App. 32 (78 S. E. 774).

Writ of error dismissed.


All the Justices concur, except Bill, J., absent for providential cause.

E. W. Roberts, T. Elton Drake, and Stinchcomb & Glove, for plaintiffs in error.
R. L. & H. C. Cox, contra.